Citation Nr: 1751032	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  17-26 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for migraines.

2.  Entitlement to service connection for arthritis of the low back, to include as secondary to service-connected low back strain.

3.  Entitlement to service connection for sciatica of the left lower extremity, to include as secondary to service-connected low back strain.

4.  Entitlement to service connection for sciatica of the right lower extremity, to include as secondary to service-connected low back strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to July 1992.  She also had subsequent service with the United States Army Reserves. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for arthritis of the low back and sciatica of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Migraines are not shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

Migraines were not incurred in or aggravated by the Veteran's active duty military service, nor may they be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist
	
With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of a May 2016 letter, which was sent after the initial unfavorable decision issued in April 2016 but prior to the readjudication of the claim in April 2017.  Such letter advised the Veteran of the evidence and information necessary to substantiate her claim for service connection.

Relevant to the duty to assist, the Veteran's available service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained. 

With regard to the migraines issue decided below, the Board notes that no examination was conducted nor is one warranted in conjunction with such claim.  In this regard, under 38 U.S.C.A. § 5103A(d), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Board finds that a VA examination and/or opinion is not necessary with respect to the migraines issue.  Specifically, as will be discussed below, there is no medical evidence of such disability until several years after service and no indication that such is related to the Veteran's military service.   Therefore, the Board finds that a VA examination and/or opinion is not necessary to decide this claim.

II. Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. 
§§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. 
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a)  and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d at 1313, 1316 (Fed.Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Analysis

The Veteran contends that she experiences migraines as a result of her military service.  Unfortunately, the Veteran has not explained why she believes that her migraines are the result of her military service.

Service treatment records are negative for complaints of headaches or a diagnosed disability manifested by headaches.  Also, in a September 1991 pre-enlistment report of medical history, the Veteran denied "frequent or severe headaches."

Post-service private treatment records show complaints of headaches in October 1992, approximately three months after the Veteran's discharge from service, but such headaches were attributed to diagnoses of acute cephalgia and acute sinusitis.  VA treatment records show a history of migraine headaches as early as November 2014 and a December 2015 VA treatment record shows complaints of chronic headaches.  

The Veteran first submitted a claim for service connection for migraines in September 2015 and, by rating decision dated in January 2016, the RO denied service connection for migraines.  The Veteran did not appeal this decision but submitted a second claim for service connection for migraine headaches later in January 2016 and this appeal ensued.  

The Board finds that the preponderance of the evidence is against service connection for a headache disorder, to include migraines.  First, there are no complaints of headaches or a diagnosis of a headache disorder in service.  Furthermore, the Veteran does not allege any in-service treatment for headaches.  Second, while private treatment records show complaints of headaches approximately three months after the Veteran's discharge from service such headaches were attributed to diagnoses of acute cephalgia and acute sinusitis.  Third, the earliest indication of migraines is November 2014 and the earliest indication of a chronic headache disability is December 2015.  Such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Finally, there is no medical evidence in the record that links any current disorder manifested by headaches to an incident of the Veteran's active military service.  Consequently, there is no reasonable possibility of substantiating this claim on a direct basis.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required). 

It is acknowledged that the Veteran is competent to give evidence about her observable symptomatology.  Layno, 6 Vet. App. at 465.  It is further acknowledged that lay evidence concerning continuity of symptoms after service, may be credible regardless of the lack of contemporaneous medical evidence.  Buchanan, 451 F.3d at 1331.  Here, the Veteran has not contended that her current headaches began during her military service.  Nor has she explained why she believes that service connection for a headache disorder is warranted.  As such, continuity of symptomatology has not here been established, either through the medical evidence or through the Veteran's statements.  Stated differently, a chronic headache disorder was not demonstrated during service, at separation, or within one year of separation.  Such findings are inconsistent with any possible allegation of continuity of symptomatology.  Furthermore, there is no competent evidence linking the remote onset of the claimed disorder to service.  

Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim for service connection for migraines.  As the evidence is not in relative equipoise, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for migraines is denied.


REMAND

With regard to the arthritis and sciatica issues, the Veteran contends that such are either directly related to her military service or are secondary to her service-connected low back strain.  Significantly, the Veteran's service treatment records show several complaints of low back pain and a diagnosis of low back strain as early as May 1992 after falling down a flight of stairs.  Significantly, July 1992 in-service X-rays of the lumbar spine were within normal limits.  

The Veteran submitted an initial claim for service connection for arthritis of the low back in September 2015.  In connection with this claim, she was afforded a VA spine examination in November 2015.  This examination report shows a diagnosis of low back strain and is negative for an indication of arthritis and/or radiculopathy.  However, it was noted that no imaging studies were done at that time.  

The Veteran submitted a claim for service connection for sciatica of the lower extremities in January 2016.  She was afforded a second VA spine examination in March 2016.  This examiner continued a diagnosis of low back strain and found that there was no evidence of arthritis and/or radiculopathy.  Significantly, the examiner noted that a December 2014 electromyography (EMG) study showed no evidence of lumbosacral radiculopathy or plexopathy of the lower extremities.  The examiner also noted that a March 2016 X-ray of the spine was unremarkable.  

In connection with this claim, the Veteran submitted a January 2016 private emergency room treatment record noting a diagnosis of sciatica.  She also submitted private treatment records from dated from March to June 2016 showing treatment for low back pain.  Significantly, these records note a diagnosis of DJD (degenerative joint disease) based on MRI findings in March 2016 and show that the Veteran underwent magnetic resonance imaging (MRI) in June 2016.  Unfortunately, the results of the June 2016 MRI are not of record.

In this case, the Board finds that there are outstanding records regarding the Veteran's claim.  Initially, in the Veteran's July 2016 notice of disagreement, she requested that VA look at the June 2016 MRI from Regional Medical Imaging.  An attempt to obtain this report should be made on remand.  Also, the January 2016 emergency room record noting a diagnosis of sciatica appears to be incomplete as it is only two pages in length and contains only a discharge summary and discharge instructions.  Such records do not describe how the diagnosis of sciatica was made.  As such, any outstanding records regarding the January 2016 emergency room visit should be obtained on remand.  

The Board also finds that further medical examination and opinion is necessary.  With regard to the arthritis issue, while the March 2016 VA examiner found that the March 2016 X-ray of the lumbar spine was unremarkable, the Board notes that a subsequent January 2017 MRI noted "mild facet arthropathy in the lower lumbar spine."  According to Dorland's Illustrated Medical Dictionary 149 (30th ed. 2003), "arthropathy" is defined as "any joint disease" and "degenerative joint disease" is synonymous with "arthritis."  Furthermore, the March 2016 private treatment record notes a diagnosis of DJD of the spine as based on MRI findings and the March 2016 VA examiner based her findings of no arthritis on an X-ray, rather than MRI.  As it is unclear whether the Veteran currently has arthritis of the spine, on remand, she should be afforded a new VA examination to resolve this question.

With regard to the sciatica issue, while the March 2016 VA examiner found that there was no evidence of radiculopathy based on a December 2014 EMG study, the January 2016 private treatment record showing a diagnosis of sciatica post-dates the December 2014 EMG.  As it is unclear whether the Veteran currently has sciatica, on remand, she should be afforded a new VA examination to resolve this question.

Finally, the most recent VA treatment records in the claims file are dated in January 2017 and the most recent private treatment records in the claims file are dated in June 2016.  Given the need to remand for other reasons, on remand, the Veteran should have the opportunity to identify any other outstanding relevant private or VA treatment records dated since June 2016.  Any identified records, to include VA treatment records dated since January 2017, should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify any private or VA providers who have treated her for her claimed disorders, to include the June 2016 MRI from Regional Medical Imaging as well as additional records regarding her emergency room treatment and diagnosis of sciatica in January 2016 at McLaren Flint.  After securing any necessary authorizations, obtain any identified treatment records, to include VA treatment records dated since January 2017.  The procedures outlined in 38 C.F.R. § 3.159 must be adhered to.

2. After completing the above and any other appropriate development, schedule the Veteran for a VA examination to determine whether the Veteran has arthritis of the low back and/or sciatica of the lower extremities, if so, whether such disorder(s) is/are related to the Veteran's military service or her service-connected low back strain.  Access to the electronic claims file should be made available to the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify whether the Veteran has arthritis of the low back and/or sciatica of the lower extremities.  Significantly, in making this determination, the examiner should consider the January 2017 MRI noting "mild facet arthropathy in the lower lumbar spine" as well as the January 2016 private treatment record noting a diagnosis of sciatica.  

The examiner should then opine as to whether each disorder found, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include the same injury which resulted in the Veteran's low back strain. 

The examiner should discuss the Veteran's lay statements regarding symptomatology suffered during service and any continuity of symptomatology during and since discharge from service.  The examiner should also address any other pertinent evidence in the claims file, as appropriate. 

Next, the examiner should opine whether each disorder is more likely, less likely or at least as likely as not caused by or related to her service-connected low back strain. 

Finally, the examiner should also state whether the Veteran's service-connected low back strain has aggravated (i.e., permanently worsened beyond the normal progression of that disease) any arthritis of the low back and/or sciatica of the lower extremities.

A complete rationale for the opinions expressed should be provided.  If the reviewer cannot provide any of the requested opinions without resort to speculation, that conclusion also should be explained.

3. After completion of the above, to the extent possible, readjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish a supplemental statement of the case and an opportunity to submit written or other argument in response before the electronic claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


